UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 12, 2016 Cambium Learning Group, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34575 27-0587428 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 17855 Dallas Parkway, Suite 400, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888)399-1995 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On August 12, 2016, Cambium Learning Group, Inc. posted an updated investor presentation to its website at www.cambiumlearning.com.A copy of this presentation is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this current report on Form 8-K and the exhibits attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 — Cambium Learning Group, Inc. Investor Presentation – August 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cambium Learning Group, Inc. August 12, 2016 /s/Barbara Benson Name: Barbara Benson Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 — Cambium Learning Group, Inc. Investor Presentation – August 2016
